Citation Nr: 1420120	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a rating in excess of 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The rating decision increased the rating for the Veteran's left knee disability from 0 percent to 30 percent, effective September 26, 2005.  It also found new and material evidence had been received to reopen the claims of entitlement to service connection for disabilities of the lung and the right knee and denied those claims on the merits.  It also denied entitlement to service connection for PTSD and a spine injury.

The issue of entitlement to service connection for PTSD has been recharacterized to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The claims of entitlement to service connection for a right knee disability, a lung disability, an acquired psychiatric disability, and back disability, and entitlement to a rating in excess of 30 percent for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1972 rating decision, the RO in Chicago, Illinois, denied the Veteran's claim of entitlement to service connection for a right knee disability.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 1972 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  In an unappealed March 1981 rating decision, the RO in Boise, Idaho, denied the Veteran's claim of entitlement to service connection for a lung disability.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 1981 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the March 1972 rating decision; thus, the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been added to the record since the March 1981 rating decision; thus, the claim of entitlement to service connection for a lung disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issues decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for a right knee disability and a lung disability, and that the claims are reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to these issues are moot.

II. New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A. Right Knee Disability

The claim of entitlement to service connection for a right knee disability was originally denied by the Chicago RO in March 1972.  The rating decision found that the Veteran's induction examination revealed the right knee was injured in 1968 and was tender on manipulation.  It noted that the Veteran complained of pain in both knees in November 1970 and examination was negative with no joint instability noted.  The Veteran was returned to duty.  His separation examination was negative for the claimed right knee disability.  The Veteran was notified of the March 1972 decision later that month, and he did not appeal.  Therefore, the March 1972 rating decision became final, and new and material evidence is required in order to reopen the claim.

At the time of the March 1972 rating decision, the record contained the Veteran's service treatment records.  As noted above, the May 1968 pre-induction examination report noted that the Veteran had a clinical abnormality of the right knee.  It was noted that the Veteran had suffered a recent right knee sprain.  The right knee was tender on manipulation, with no objective findings.  Mild laxity of all ligaments was noted, but the knee was still stable.  A history of right knee lameness was noted on his May 1968 pre-induction medical history report.  Bilateral knee pain was noted in a November 1970 service treatment record.  No swelling, instability, tenderness, crepitance, or pain on patellar compression was noted on examination.  The impression was that there was no joint instability, and there was pain secondary to minor ligament instability.  The November 1971 separation medical history report found the Veteran's lower extremities to be clinically normal, but it noted that the Veteran had "good health except for bad right knee." 

Since the March 1972 rating decision, new and material evidence has been added to the record in the form of a February 2006 private medical evaluation and etiology opinion from the Veteran's longtime private physician.  In preparing this opinion, the physician noted that he had reviewed all of the Veteran's records, collected an extensive case history, and conducted a physical examination.  He described the Veteran's documented in-service left knee injury, which eventually resulted in total knee replacement.  He described the Veteran's right knee symptoms and physical examination findings in detail and noted the following:

The left knee injuries have caused [the Veteran] to limp and favor the right knee causing premature osteoarthritis and ligament instability.  It is my professional opinion that this condition is acquired as a direct result of injury to the left knee and spine.  It is imperative that the lower extremities function with balance and symmetry to insure proper mechanics.

This evidence is new in that it was not of record at the time of the March 1972 rating decision.  It is material in that it links the Veteran's current right knee disability to his service-connected left knee disability.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  To this extent, the benefit sought on appeal is granted.

B. Lung Disability

The claim of entitlement to service connection for a lung disorder was originally denied by the Boise RO in March 1981.  The rating decision found that the Veteran's service treatment records were negative for any indication of treatment or complaints regarding lung disorder of any type.  It also noted that discharge examination noted the lungs and chest were normal.  The Veteran was notified of this decision in April 1981, and he did not appeal.  Therefore, the March 1981 rating decision became final, and new and material evidence is required in order to reopen the claim.

At the time of the March 1981 rating decision, the record contained the Veteran's service treatment records.  These records reflect that the Veteran's lungs and chest were clinically normal at the time of his May 1968 pre-induction examination and his November 1971 separation examination reports.  His service treatment records also contain a March 1969 report of an upper respiratory infection. 

Since the March 1981 rating decision, new and material evidence has been added to the record in the form of the February 2006 private medical evaluation and etiology opinion from the Veteran's longtime private physician that was discussed above in connection with the right knee disability claim.  In preparing this opinion, the physician noted that he had reviewed all of the Veteran's records, collected an extensive case history, and conducted a physical examination.  He described the Veteran's reports of having suffered pneumonia which led to infection of the lung in service.  He noted that scar tissue that formed from this illness is known as granuloma and was evident on x-ray. 

This evidence is new in that it was not of record at the time of the March 1981 rating decision.  It is material in that it provides a current diagnosis, granuloma in the upper left lung field, and links this disability to an in-service upper respiratory infection.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that the McLendon elements are satisfied for the claims of entitlement to service connection for a right knee disability, a lung disability, and a back disability.
As discussed above, the record contains a medical opinion that the Veteran's service-connected left knee disability caused or aggravated his current right knee disability but does not acknowledge the prior history of ligament laxity in the right knee.  As discussed above, the record also contains a medical opinion linking a current lung disability to an in-service illness but does not acknowledge that service treatment records do not note a diagnosis of pneumonia.  Therefore, the Board finds that it is necessary to schedule the Veteran for VA examinations in order to obtain etiology opinions on the right knee and lung disabilities.  Also, the July 2006 rating decision notes that the Veteran underwent a VA examination in January 2006 but the report is not in the claims file.  

With respect to the back disability claim, the Board notes that the first McLendon element is satisfied by the February 2006 private medical evaluation, which diagnoses disc injury and joint damage in the lumbar spine.  The second McLendon element is satisfied by the Veteran's service treatment records, which reflect that he was found to have mild scoliosis in March 1970 after injuring his back while lifting.  The third McLendon element is satisfied by the February 2006 private medical opinion, which links the Veteran's back disabilities to "repetitive service injuries" due to duties that the Veteran had described having had to perform in service.  The private opinion, however, does not acknowledge the Veteran's report of a pre-service back sprain in 1965 (although no current back disorder was identified and noted on entrance examination), and the Veteran's March 1970 reports of back pain since the 1965 motor vehicle accident.  The Board finds that the back disability claim satisfies the requirements to warrant a VA examination and etiology opinion. 

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He essentially contends that this disability resulted from several personal assaults that he suffered during service. 

The Board finds that a remand for additional development of this claim is necessary.  First, the Board notes that the Veteran's complete service personnel records have not been obtained from the National Personnel Records Center (NPRC).  On remand, the Veteran's complete service personnel records must be obtained and associated with the claims file.  These records, along with the detailed personal statements from the Veteran (and the identification information he provided of his reported assailants), should be submitted to a mental health professional for an opinion as to whether they indicate a personal assault occurred.  If such an assault is indicated to have occurred, a nexus opinion should be procured.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

With respect to the claim of entitlement to a rating in excess of 30 percent for a left knee disability, the Board notes that the most recent VA examination was conducted in October 2009.  The Board notes that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given, however, that the Veteran is being scheduled for a right knee examination and that the Veteran's December 2013 Board hearing testimony suggests a possible worsening of his left knee disability since the October 2009 examination, the Board finds it appropriate to remand this claim for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate the January 19, 2006 VA joints examination report (referenced in the July 2006 rating decision) with the file.  

2.  The AMC should take the appropriate steps to locate the Veteran's complete service personnel records and associate them with the claims file.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received. 

3.  Following completion of the above, the Veteran should be scheduled for an appropriate examination by a mental health professional to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  A complete history should be elicited directly from the Veteran.  The examiner should offer an opinion as to the following:

Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service personal assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran in subsequent personal statements or, rather, on objective contemporaneous evidence in the claims file.

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is causally related to any corroborated in-service personal assault.

A rationale should be provided for all opinions offered.

4.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee disability and should provide the following information:

a.  The examiner should specifically state range of motion findings for the left knee. Range of motion findings should also expressly state at what point in the range of motion the Veteran's pain sets in.

Range of motion must be stated in terms that are compatible with VA's Schedule for Rating Disabilities (Rating Schedule).  Specifically, the Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

5.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has a current lung disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should diagnose any current lung disability and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lung disability arose during service or is otherwise related to any incident of service including the upper respiratory infection noted in March 1969.  The examiner should provide a rationale for the conclusions reached.

6.  Arrange for the Veteran to undergo an appropriate VA examination for his claimed back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted. All findings should be reported in detail.

Please diagnose all back disabilities.  For all such diagnoses, please answer the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the current back disorder is etiologically related to any symptomatology noted in service?  

b.  Is it at least as likely as not (a 50 percent probability or greater) that any of the current diagnoses is congenital? For each congenital disability, please identify whether such disability is considered to be (1) a congenital defect or (2) a congenital disease.

(The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.)

c.  For any congenital defect, please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

d.  For any congenital disease or for any other back disability the examiner determines is not congenital in nature, please opine whether the disability (1) clearly and unmistakably (i.e., highest degree of medical certainty) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

Please provide detailed rationale, with specific references to the record, for the opinions provided.

7.  Arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of a current right knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Please answer the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the current right knee disorder is etiologically related to any symptomatology noted in service?  

b.  Is it at least as likely as not (50 percent probability or greater) that any right knee disability that was noted on the Veteran's May 1968 pre-induction examination report underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?

c.  IF YES, is the increase in severity of the pre-existing right knee disability clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is (i) caused or (ii) aggravated (i.e., permanently worsened) by his service connected left knee disability?  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's right knee disability absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service connected left knee disability.  The examiner should comment on the February 2006 private medical opinion.

Any opinion expressed must be accompanied by a complete rationale.

8.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


